11 Ill. App.2d 333 (1956)
137 N.E.2d 280
Pauline Lux et al., Plaintiffs-Appellants, Respondents,
v.
Frank Lelija, Individually and as Administrator of Estate of Anna Lelija, Deceased, and Mary Morse, Defendants-Appellees, Petitioners.
Gen. No. 10,969.
Illinois Appellate Court  Second District.
September 20, 1956.
Rehearing denied October 2, 1956.
Released for publication October 2, 1956.
Richard A. Mohan, for plaintiffs-appellants.
Berry & O'Conor, for defendants-appellees and petitioners for leave to appeal.
(Abstract of Decision.)
Opinion by JUSTICE CROW.
Affirmed.
Not to be published in full.